DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim recites the feature of the upright vacuum cleaner not including a shoulder strap, which is a negative limitation. Any negative limitation must have basis in the original disclosure          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Metzger          (US 5,511,282) in view of Gill (US 2008/0030032).
As to claim 1, Metzger discloses an upright vacuum cleaner comprising:
a cleaning head (16) for removing debris from a floor and into the vacuum cleaner;
a debris tube (42) connected to the cleaning head;
a steering handle (The upper portion of 20) for steering the cleaning head over the floor                       (Fig. 1 and column 4, lines 5-8); 
Metzger does not disclose a filter assembly to filter and collect debris from an airstream; a lift handle for lifting the vacuum cleaner from the floor, the lift handle comprising a flexible strap comprising a sleeve that defines a channel within the sleeve; and a rigid member that extends through the channel.
Gill discloses an upright vacuum cleaner comprising a filter assembly (30) to filter and collect debris from an airstream (and a filter housing (28)); a lift handle for lifting the vacuum cleaner from the floor, the lift handle comprising a flexible strap (16, 42, 44) comprising a sleeve (The portion of 16 that 
It would have been obvious to have modified Metzger to have a filter assembly to filter and collect debris from an airstream (and a filter housing), a lift handle for lifting the vacuum cleaner from the floor, the lift handle comprising a flexible strap comprising a sleeve that defines a channel within the sleeve, and a rigid member that extends through the channel, as taught by Gill, the filter assembly permitting dirt to be separated from the air effectively, and the lift handle permitting the vacuum cleaner to be more easily carried. The combination provides the debris tube connected to the filter assembly.
As to claim 2, wherein the lift handle comprises a deformable outer cover (The portion of 16 other than the portion comprising a sleeve, which covers portions of the vacuum cleaner), the sleeve being disposed between the outer cover and the rigid member (Fig. 2 of Gill).
As to claim 3, wherein the strap comprises a leg (The center portion of 16) and a loop (Left and right end portions of 16) that extends from the leg, the loop comprising the strap sleeve (Fig. 2 of Gill).
As to claim 4, further comprising a filter housing (28), the filter assembly being disposed within the filter housing, the strap loop being disposed between the steering handle and the filter housing (A portion of the strap loop would be between the steering handle and the filter housing; Fig. 2 of Gill).
As to claim 5, wherein the lift handle is disposed below the steering handle (Fig. 2 of Gill).
As to claim 6, wherein the steering handle extends from a shaft (A lower portion of 20; See Metzger) of a handle assembly (20), the strap being fastened to the shaft (Fig. 2 of Gill).
As to claim 8, wherein the debris tube is pivotally connected to the cleaning head                           (Fig. 2 and column 4, lines 9-12).
As to claim 9, further comprising braces (44, 46, 48) to support the debris tube as the debris tube rotates relative to the cleaning head, the braces disposed on opposite sides of the debris tube, .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Metzger in view of Gill, and further in view of Wirth (US 6,221,135).
Metzger does not include wherein the strap is made of at least one of nylon, leather, canvas, and polyester.
Wirth discloses a strap made of nylon (column 4, lines 38-41).
It would have been obvious to have modified the strap of Metzger to be made of nylon, as taught by Wirth, in order to provide an inexpensive and durable material which is suitable for straps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723